COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        RSL Funding, LLC v. Gregory S. Everett, The Prudential
                            Insurance Company of America and PRUCO Assignment
                            Corporation

Appellate case number:      01-11-01070-CV

Trial court case number:    0941386A

Trial court:                11th District Court of Harris County

       On November 16, 2012, this court ordered that the above-referenced appeal was
stayed due to bankruptcy. See 11 U.S.C. § 362(a) (2011); TEX. R. APP. P. 8.1, 8.2. On
July 14, 2015, appellee, Prudential Insurance Company of America, filed a letter-motion
stating that the United States Bankruptcy Court had lifted the automatic stay to allow this
appeal to proceed. Appellee therefore requests that we reinstate this appeal.
      Accordingly, we grant appellee’s letter-motion and reinstate this case on the
Court’s active docket. See TEX. R. APP. P. 8.3(a).
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       All previously-pending motions for extension of time are dismissed as moot.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: August 11, 2015